department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date date person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail return receipt requested dear ‘this is a final adverse determination_letter regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated july 20xx is hereby revoked and you are no longer exempt under sec_501 a as an organization described in sec_501 c of the irc effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax retums and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states ‘tax court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship ot you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours btenl- me nia hooke director exempt_organizations examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date duguet ae tion taxpayer_identification_number number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information_letter rev catalog number 34809f the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if you disagree with the technical_advice decision you will be able to appeal if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely for maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f form 886-a rev date explanations of items schedule number or exhibit name of taxpayer periods ending december 20xx december 20xx ein issue whether the operational_test of sec_1_501_c_3_-1 and should retain its tax-exempt status under internal_revenue_code irc section sec 501_c_3_organization meets the facts background the internal_revenue_service received the organization’s from application_for recognition of exemption under sec_501 of the internal_revenue_code on january 20xx the form_1023 was signed by ceo as chief_executive_officer the organization received its determination_letter from the internal_revenue_service granting it exempt status under sec_501 effective january 20xx the ceo had previous operated a foster family agency in called the on october 20xx for this foster family agency the ceo filed a certificate of dissolution with the state of this organization was the organization’s articles of incorporation and bylaws state the organization’s purpose is recruit and certify foster parents in the certified foster homes and provide case management services to the children area place foster children in the on november 20xx the ceo was asked how she recruits foster parents she stated by posting flyers in to recruit foster parents and the organization’s website the organization as a foster family agency receives most of its revenue from was for period ending december 20xx the financial auditor stated the following about the organization's ability to continue as a going concern and must undergo periodic financial audits the last financial audit conducted as shown in the accompanying financial statements the organization has incurred a loss in 20xx has negative net assets and has deficiencies related to cash management resulting in an inconsistent ability to maintain cash and cash equivalents sufficient to appropriately support operations these factors raise substantial doubt about the organization’s ability to continue as a going concern the accompanying financial statements do not include any adjustments that might be necessary if the organization is unable to continue as a going concern at the time of this writing the organization has unpaid employment_taxes penalties and interest totaling dollar_figure compensation form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items schedule number or exhibit ein periods ending december 20xx december 20xx on page part v of the 20xx form_1023 it asks how the organization would ensure there would be no conflict of interest when determining their own compensation there is a hand- written response which states use of outside experts form_1023 page part v line 1b it states list the names titles and mailing addresses of each of your five highest compensated employees who receive or will receive compensation of more than dollar_figure per year hand written in the margin it states n a - none will receive that much compensation form_1023 page two part v line 1a it states list the names titles and mailing address of all your officers directors and trustees for each person listed state their total annual compensation or proposed compensation_for all services to the organization whether as an officer employee of other position the hand-written response for dollar_figure mo signature date on this form is january 20xx is est a board resolution dated may 20xx that states whereas the initial position with will be fulfilled by to serve as a paid employee at the rate of dollar_figure month as administrator and foster care social worker’ the agent asked why the form_1023 estimates less than dollar_figure per year the board resolution states her compensation at dollar_figure per year and why her compensation_for the audit years is over dollar_figure per year the ceo explained she just could not live on dollar_figure a year compensation as dollar_figure total quarter ceo's-fit employment total due per employment_tax analysis as of january 20xx tax period 20xx q1 20xx q2 20xx q3 20xx q4 eo's ssa med ceo's-ssa med ceo's total the table that follows show that in 20xx and 20xx total employment_tax due was dollar_figure per year in 20xx the ceo paid dollar_figure of employment_taxes and dollar_figure of employment_taxes in 20xx the table reflects payments made through january 20xx ceo's-fit ceo's-ssa med ceo's total payments underpayment payments underpayment eo's ssa med employment_tax period 20xx q1 20xx q2 20xx q3 20xx q4 total publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page total due per quarter form 886-a rev date name of taxpayer explanations of items ein schedule number or exhibit periods ending december 20xx december 20xx the ceo reported on her 20xx and 20xx form sec_1040 u s individual_income_tax_return that she had dollar_figure of federal_income_tax withholding and dollar_figure of federal_income_tax withholding in 20xx both these withholding amounts reduced her income_tax in 20xx and 20xx executive directors reimbursements the 20xx and 20xx forms show an expense reimburse exec director for 20xx the total is dollar_figure and 20xx the amount is dollar_figure the largest reimbursement is for vehicle mileage the agent asked for the mileage log the ceo used to keep track of mileage the ceo said she did not keep a mileage log the agent asked how she keeps track of her mileage the ceo said she uses her calendar the agent reviewed the calendar and found on most days there was a number circled the ceo said these were the miles she drove that day and at the end of the week there is a total for the miles the ceo explained the mileage was for home visits she was required to do by to verify these home visits the agent requested the home visit forms these forms are the reports the ceo completes at each home visit the ceo did not provide the home visit forms’ but provided a quarterly report that summarizes her home visits this quarterly report appears to match her calendar the agent asked where the home visit forms were these forms are created each time there is visit a home the ceo said there is no such form and only requires a quarterly report the agent requested contact information name and direct phone number for someone in who could verify this statement n w k a the agent’s review of the home visit forms shows the following on may 20xx during a conference call with the ceo at the poa’s office the ceo said she had the home visitation reports but still needed two more weeks to get them the ceo provided some home visit forms they are hand written and extremely difficult to read none of the forms state which foster home the ceo went to none of the forms state who compieted the form many form did not state who else was present the ceo provided pages of home visit forms only had completed dates some of the home visit forms a b some have incomplete dates c some have dates from a year not requested publish no irs gov department of the treasury-internal revenue service form 886-a i-1994 catalog number 20810w page have no dates form 886-a rev date explanations of items schedule number or exhibit name of taxpayer ein periods ending december 20xx december 20xx d some have dates that appear to be from a non-audit year but made to look like they are from an audit year there were at least duplicate reports there were five blank pages the ceo provided pages of documents related to the home visitations if the duplicates are removed and the blank pages are removed this brings total home visit forms to for 20xx and 20xx for the months of january november and december the ceo’s calendar for 20xx shows home visits for january november and december in 20xx the ceo’s reimbursements on the form_990 increased from to in 20xx thus meaning the ceo should have at least as many home visit forms for 20xx as 20xx if not more there should be an approximate total of home visit forms the ceo provided in the condition explained in item five payments to the cfo cfo and the ceo’s father received payments in 20xx totaling dollar_figure and in 20xx dollar_figure numerous explanations have been provided for these payments they have been explained as director's fees on the 20xx form_990 loans made by the cfo to the organization reimbursements to the cfo on may 20xx during meeting with the agent and compensation_for work completed in the office substantiation was requested but it was not adequate to verify the organization statements article ill paragraph of the organization’s bylaws state membership in this organization shall be open to the board_of directors who shall serve without pay and consist of at least members of dollar_figure and one for dollar_figure payable to in 20xx the organization had a financial audit conducted the financial statements show a loan payable to an immediate_family member note five in organization’s independent auditor’s report and financial statements states both stated loans payable balances lack supporting documentation and are unaudited the agent asked for documentation showing these funds were received by the organization however adequate documentation was not provided the cfo says he has no documentation prior to 20xx law internal_revenue_code irc sec_274 provides that no deduction or credit shall be allowed for any expenses relating to travel gifts or listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of the person receiving the benefit form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer periods ending december 20xx december 20xx explanations of items schedule number or exhibit ein sec_501 provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 provides every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title treasury treas regulations regs sec_1_274-5t listed_property the elements to be proved with respect to any listed_property are - i amount - a expenditures the amount of each separate expenditure with respect to an item of listed_property such as the cost of acquisition the cost of capital improvements lease payments the cost of maintenance and repairs or other expenditures and b uses the amount of each business investment use as defined in sec_1 280f- 6t d and e based on the appropriate measure ie mileage for automobiles and other means of transportation and time for other listed_property unless the commissioner approves an alternative method and the total use of the listed_property for the taxable_period ii time date of the expenditure or use with respect to listed_property and iii business or investment purpose the business_purpose for an expenditure or use with respect to any listed_property see sec_1_274-5t i b and c for special rules for the aggregation of expenditures and business use and sec_1_280f-6t d for the distinction between qualified_business_use and business investment use sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanations of items form 886-a rev date name of taxpayer periods ending december 20xx december 20xx schedule number or exhibit ein sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 the substantive requirements for tax exemption under sec_501 still apply to an applicable_tax-exempt_organization described in sec_501 whose disqualified persons or organization managers are subject_to excise_taxes under sec_4958 accordingly an organization will no longer meet the requirements for tax-exempt status under sec_501 if it fails to satisfy the requirements of paragraph b c or d of this section revenue_procedure rev_proc revproc_2002_26 - if additional taxes penalty and interest for one or more taxabie periods have been assessed against a taxpayer or have been mutually agreed to as to the amount and liability but are unassessed at the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer does not provide specific written directions as to the application of payment the service will apply the payment to periods in the order of priority that the service determines will serve its best interest the revenue_procedure further states the service will apply the payments to periods in order of priority that will serve its best interest organization’s positi the chief financial officer chief_executive_officer and the organization’s representative have indicted agreement with the government’s position g positi t's it is the government’s position the organization should not retain its tax-exempt status under internal_revenue_code irc section sec c organizational documents according to the articles of incorporation and bylaws of the organization the purpose of the organization is recruit and certify foster parents in the children in the certified foster homes and provide case management services to the children area place foster currently the organization has _ children it is providing services for and the ceo has stated three are in the adoption process upon completion of the adoption process for the children she plans to discontinue the organization the ceo stated her primary method of recruiting foster parents was by posting flyers in to recruit foster parents and the organization's website currently the ceo is employed as full-time school social worker counselor and is not actively looking for new foster parents form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer periods ending december 20xx december 20xx explanations of items schedule number or exhibit ein inurement sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 _provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals here the concerns with inurement are related to the ceo's compensation the ceo’s reimbursements and payments made to the cfo compensation the ceo has taken more than the approved amount compensation there are various amounts dollar_figure or dollar_figure of compensations reflected in the organization’s documents however in 20xx and 20xx the ceo received dollar_figure in compensation this is dollar_figure in excess of the approved by the board and there was no use of outside experts as stated there would be on the form_1023 because of the ceo’s compensation she was the sole employee and administrator the organization has an employment_tax debt currently dollar_figure in 20xx the organization operated by the ceo did not pay dollar_figure of employment_taxes revproc_2002_26 allows the internal_revenue_service to apply partial payments in its best interest this being the case for 20xx the unpaid dollar_figure can be allocated to the ceo 20xx federal_income_tax withholding in 20xx the ceo deducted dollar_figure from her individual income_tax debt of which dollar_figure was not paid this applies to 20xx as well the organization run by the ceo did not pay dollar_figure of employment_taxes from the table above no payments were made for the last three quarters of 20xx the last three quarters of federal_income_tax withholding totals dollar_figure this unpaid amount is included in the ceo 20xx federal_income_tax withholding deduction of dollar_figure on her 20xx form_1040 u s individual_income_tax_return moreover in 20xx there are three unpaid quarters of the ceo’s social_security and medicare which will benefit the ceo during her retirement of if she becomes disabled this unpaid amount totals dollar_figure here the ceo compensation exceeds the approved amount of dollar_figure per year and the employment_tax debt incurred by the organization to pay the ceo’s income_tax social_security and medicare are inurement form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items schedule number or exhibit ein periods ending december 20xx december 20xx ceo’s reimbursements here the ceo was paid for reimbursements in 20xx dollar_figure and 20xx dollar_figure for mileage and entertainment ie meals in 20xx the ceo’s submitted expenses reimbursements for mileage totaling o miles the ceo was reimbursed pincite cents standard mileage rate for 20xx wa sec_57_5 cents the total reimbursement form mileage was dollar_figure under sec_1_274-5t the elements that must be substantiated to deduct the business use of an automobile are i the amount of the expenditure ii the mileage for each business use of the automobile and the total mileage for all uses of the automobile during the taxable_period iii the date of the business use and iv the business_purpose of the use of the automobile for 20xx the ceo provided a quarterly report and a calendar which when compared to her contemporaneous home visitation reports would not reconcile the total mileage for all uses of the vehicle was not provided and the dates of the business use on the home visit reports were only completed time and none of the home visit forms said where the visit was conducted further the required number of home visitation reports that should have been provided for both 20xx and 20xx is approximately and only partially completed illegible reports were provided conclusion payments to the cfo because the ceo could not verify she drove the mileage she was reimbursed for in 20xx and 20xx this is inurement it is the government's position the meet the operational_test of sec_1_501_c_3_-1 and should not retain its tax-exempt status under internal_revenue_code sec_501 and the revocation of the exempt status should be effective january 20xx cfo and the ceo’s father received payments in 20xx totaling dollar_figure and in 20xx dollar_figure however the required verification showing these are loan repayments reimbursements or compensation has not been provided during this audit or during the financial audit thus these payments are inurement publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page does not
